

98 HR 2412 IH: To extend the authorization of the Illinois and Michigan Canal National Heritage Area.
U.S. House of Representatives
2021-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2412IN THE HOUSE OF REPRESENTATIVESApril 8, 2021Mr. Kinzinger introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo extend the authorization of the Illinois and Michigan Canal National Heritage Area.1.Authorization extension of the Illinois and Michigan Canal national heritage areaThe Illinois and Michigan Canal National Heritage Area Act of 1984 (54 U.S.C. 320101 note; Public Law 98–398) is amended—(1)in section 125(a), by striking $10,000,000 and inserting $20,000,000; and (2)in section 126, by striking 15 and inserting 30. 